DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798 A1, cited in Applicant’s IDS; US 2016/0222285 referred to herein as the English language equivalent) in view of Masuhara et al. (US 2015/0361209; cited in prior Office action) and Fukuda et al. (US 2009/0214871).
Regarding Claims 1-3, 5, and 14, Shimizu teaches a photochromic composition comprising (A) a polyrotaxane having a composite molecular structure composed of an axial molecule and a plurality of cyclic molecules clathrating the axial molecule; and (B) a photochromic compound (Abstract).  Shimizu’s composition further comprises a polymerizable monomer (C) (p. 6, [0087]).  Cyclodextrin is particularly preferred as a cyclic molecule (p. 3, [0048]), while polyethylene glycol (PEG) is a preferred axial molecule (p. 3, [0045]).  
Side chains may be introduced into the ring of the cyclic molecule (p. 3, [0054]).  This may be achieved by hydroxypropylation of OH groups on the cyclic molecule (p. 4, [0063]), followed by ring opening polymerization of a cyclic lactone such as e-caprolactone (p. 4, [0059], [0062], [0063]).  This will result in side chains having OH groups introduced into the cyclic molecules.
A polymerizable functional group capable of reacting with the polymerizable monomer (C) is preferably introduced into the ring of the cyclic molecule (p. 5, [0076]).  The polymerizable functional group is introduced via the side chain (p. 5, [0077]).  Typical examples of the polymerizable functional group include (meth)acryloyl groups (p. 5, [0078]).  
Shimizu’s examples illustrate a combination of polymerizable monomers including approximately 68% of bifunctional acrylate and methacrylate monomers; 30% of polyfunctional methacrylate monomers; and 1% of a methacrylate monomer having a single methacrylate group (p. 29, [0442]-[0450]).  These polymerizable monomers are equivalent to the claimed (C1), (C2), and (C3), respectively, and Shimizu’s examples teach toward amounts falling within the claimed ranges.
The composition described above may be used as an adhesive layer bonding two opposed photochromic laminated sheets to one another (p. 2, [0033]).  The composition is used to form optical articles such as a photochromic lens (p. 18, [0232]).  Shimizu does not teach a suitable degree of modification of side chain OH groups with the polymerizable functional group.
In the same field of endeavor, Masuhara teaches a composition for soft materials including polyrotaxane and a radically polymerizable monomer (Abstract).  The composition may be used in optical adhesives (p. 7, [0094]).
The polyrotaxane includes at least one cyclic molecule skewered by a linear molecule.  The cyclic molecule includes a radically polymerizable group (Abstract).  The linear molecule is preferably PEG (p. 3, [0046]).  Examples of the cyclic molecule include cyclodextrins (p. 2, [0022]).  
Cyclodextrin OH groups are hydroxypropylated and ring opening polymerization of e-caprolactone is carried out to introduce side chain OH groups.  Radically polymerizable groups are then introduced to these OH groups (p. 2, [0026]).  Suitable radically polymerizable groups include (meth)acryloyl (p. 3, [0035]).  The introduction rate of the radical polymerizable groups into the polyrotaxane is from 1-90% (p. 2, [0027]).  According to Masaharu, this range allows for excellent strength (p. 2, [0027]).  Furthermore, Masaharu generally demonstrates this range to be suitable for polyrotaxanes which are substantially similar to those of Shimizu and which, like Shimizu, are suitable for use in optical applications.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include radically polymerizable groups such as (meth)acryloyl in Shimizu’s polyrotaxane at a rate of 1-90%, as Masuhara demonstrates this to be a suitable range for substantially similar polyrotaxanes suitable for use in similar applications.  The range of 1-90% overlaps the claimed range of 35 mol% to less than 40 mol% or more than 70 mol% to 95 mol%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The photochromic composition comprising Shimizu’s polyrotaxane (A) is dispersed or dissolved in an organic solvent in order to prepare a coating solution (p. 17, [0225]).  Neither Shimizu nor Masuhara teach modification of more than 0 mol% to 65 mol% of side chain OH groups with a compound not containing a radically polymerizable group as claimed.
In the same field of endeavor, Fukuda teaches a coating composition comprising a polyrotaxane (A), a polymerizable monomer (B) having two or more ethylenically unsaturated groups, and a solvent (Abstract).  The polyrotaxane is formed from a straight chain molecule, preferably polyethylene glycol (p. 3, [0048]), and a cyclic molecule, preferably cyclodextrin (p. 4, [0058]).  A portion of cyclodextrin OH groups are modified with an unsaturated functional group such as an acryl or methacryl group (p. 5, [0075]-[0077]).  
When cyclodextrin is used as a cyclic molecule, a portion of the OH groups are substituted with a hydrophobic group to improve solubility of the polyrotaxane in the solvent.  Examples of the hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl groups (p. 4, [0069]) are recognized in the art as not containing radically polymerizable groups.  The degree of modification by the hydrophobic modifying group is preferably 0.02 (i.e. 2 mol%) or more.  When the degree of modification is less than 2 mol%, solubility of the polyrotaxane in an organic solvent is insufficient and insoluble projections may be formed (p. 4, [0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Masuhara as applied above, and further in view of Fukuda to modify at least 2 mol% of OH groups with a hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl in order to improve solubility in the organic solvent used to form Shimizu’s coating solution.  The range of at least 2 mol% overlaps the claimed range of greater than 0 mol% up to 65 mol%.  Therefore, Modification of Shimizu in view of Masuhara and Fukuda as applied above reads on Claims 1-3 and 5.
Regarding Claim 4, Shimizu’s polyrotaxane preferably includes PEG as an axial molecule, and includes adamantly end groups (p. 3, [0046]).
Regarding Claim 6, Shimizu’s photochromic compound (B) is included in the amount of 0.0001-10 parts by mass based on 100 parts by mass of the combined polyrotaxane (A) and polymerizable monomer (C) (p. 32, Claim 11).
Regarding Claim 7, the polyrotaxane (A) and polymerizable monomer (C) are combined in a mass ratio of 0.1:99.9 to 50:50 (p. 16, [0214]).  This is equivalent to 0.1-50 parts by mass of polyrotaxane (A) where the total amount of polyrotaxane (A) and polymerizable monomer (C) is 100 parts by mass.
Regarding Claims 9 and 10, Masuhara teaches toward modification with a polymerizable group at a rate of 1-90% (p. 2, [0027]).  Fukuda teaches modification of at least 2 mol% of OH groups with a hydrophobic group not containing a radically polymerizable group (p. 4, [0070]).  This indicates that 8-97 mol% of OH groups will be unmodified.  These ranges overlap the claimed ranges.
Regarding Claims 11 and 12, Shimizu teaches a cured body formed from the composition described above, as well as a photochromic laminate having a layer composed of the cured body on the surface of an optical substrate (p. 2, [0032]).

Response to Arguments

Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
The Applicant argues that the “introduction rate” disclosed by Masuhara is not comparable to the claimed amount of side chain OH groups modified with a compound having a radically polymerizable group.  The Applicant cites the equation provided by Masuhara at paragraph [0029] as evidence that the prior art introduction rate is not limited only to hydroxy groups in the side chains that have been introduced to cyclodextrin.  
Assuming for the sake of argument that the Applicant’s characterization is correct and Masuhara’s expressly disclosed introduction rate does represent the rate of modification of all hydroxyl groups, a range of side chain modification could be calculated using the information disclosed at page 2, paragraphs [0024] and [0027].  
At [0024], Masuhara teaches that between 10% and 90% of hydroxy groups can be modified with solubility-enhancing side chains like polycaprolactone.  At [0027], Masuhara teaches that the introduction rate of radically polymerizable groups is between 1% and 90%.  The minimum degree of side chain modification may be calculated by assuming all hydroxy groups which have not been converted to solubility-enhancing side chains react with a radically polymerizable group-containing compound before hydroxy groups present in the side chains. 
When 90% of hydroxy groups have been modified with a solubility-enhancing side chain, 10% of hydroxy groups will remain unmodified.  When the introduction rate of radically polymerizable groups is also 90%, the minimum degree of side chain modification is 80% (assuming the 10% of unmodified hydroxy groups react first).  
When 10% of hydroxy groups have been modified with a solubility-enhancing side chain, 90% of hydroxy groups will remain unmodified.  When the introduction rate of radically polymerizable groups is 1%, the minimum degree of side chain modification is 0% (assuming the 90% of unmodified hydroxy groups react first.  
It is evident from the ranges disclosed at page 2, paragraphs [0024] and [0027] that Masuhara teaches that a minimum of 0% of OH groups in the side chains are modified with a compound having a radically polymerizable group.  Although an exact maximum cannot be calculated, it is evident that this value is at least 80%.  Thus, Masuhara’s disclosures at [0024] and [0027] suggest a range that overlaps the claimed range of 35-40% or 70-95%. 
The Applicant argues that Production Examples 1-3 do not indicate the content of OH groups in the side chains that are modified with a compound having a radically polymerizable group.  The Applicant states that the position taken in the previous Office action is based on three presumptions that informed the Office’s position on Masuhara’s introduction rate.  The Applicant then uses these presumptions to calculate introduction rates for Production Examples 1-3.  The Applicant concludes that because the calculated introduction rates fall outside the claimed ranges, Masuhara does not teach the claimed introduction rate.
While the Applicant’s alleged presumptions and calculations are noted, the Applicant’s calculations do not account for the teachings included in Masuhara’s broader disclosure.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
The Applicant’s calculation is (IR/MS)x100, where IR is the introduction rate disclosed by Masuhara and MS is the degree of side chain modification.  Masuhara teaches that IR is 1-90% (p. 2, [0027]) and MS is 10-90% (p. 2, [0024]).  Applying the Applicant’s calculation method to these values results in a range of 1.1% (1/90 x 100) to 100% (90/10 x 100=900 > 100).  This range encompasses the claimed range of 35-40% or 70-95%.
The Applicant argues that because Shimizu does not indicate that a ratio of modification with a compound having a radically polymerizable group affects properties of a cured body and because Masuhara lacks specific disclosure about the degree of modification of side chain OH groups, it would have required undue experimentation for one of ordinary skill in the art to arrive at the claimed invention.
Even if Masuhara’s introduction rate was different from the claimed degree of modification of OH groups in the side chains, this range could be readily calculated by one of ordinary skill in the art either from the ranges disclosed at [0024] and [0027] or by the calculation method discussed in the Applicant’s remarks.  Masuhara’s expressly disclosed introduction rate and the degree of modification calculated using either method encompass or overlap the claimed range of 35-40% or 70-95%.  Therefore, no undue experimentation would be required to arrive at the claimed invention.
The Applicant argues that Fukuda does not disclose polyrotaxane compounds having the claimed degree of modification with a radically polymerizable group.
Masuhara, not Fukuda, is relied upon to teach this feature of the claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762